436 F.2d 588
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.VERNON CALHOUN PACKING COMPANY, Inc., Trans-Continent Packing Company, Inc., Respondents.
No. 29115.
United States Court of Appeals, Fifth Circuit.
January 6, 1971.

Application for Enforcement of an Order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Jack H. Weiner, Atty., N.L.R.B., Washington, D. C., Elmer P. Davis, Director N.L.R.B., Fort Worth, Tex., for petitioner.
Franklin R. Sears, Joseph P. Parker, Fort Worth, Tex., for respondents.
Before BELL, DYER, and RONEY, Circuit Judges.
PER CURIAM:

Enforced. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966